Citation Nr: 1452390	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for continued payment of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The Houston, Texas, RO currently has jurisdiction over the Veteran's claims file.

In his August 2012 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, in October 2012, he withdrew his request for a Board hearing. 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).   

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file.  The VBMS file does not contain any documents.


FINDING OF FACT

Since November 1, 2011, when the Veteran's nonservice-connected pension benefits were terminated, his countable income has exceeded the maximum annual pension rates (MAPRs) for 2011, 2012, and 2013 as he receives Social Security income and has not submitted any evidence of applicable deductions.


CONCLUSION OF LAW

Since November 1, 2011, the Veteran's annual countable income has been excessive for purposes of continued receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In regard to the Veteran's underlying claim for nonservice-connected pension benefits, he was provided with a letter in December 2003, which explained the information and evidence necessary to substantiate his claim for such benefit.  As relevant to the instant appeal, he was informed that, in addition to other requirements, he met net worth requirements and his income did not exceed the maximum limit set by law.  Moreover, in correspondence dated in December 2011, which was provided to him prior to the issuance of the unfavorable decision in April 2012, the Veteran was advised that he must inform VA of changes in income, to include advising VA of receipt of Social Security payments.  This letter also informed him that medical expenses may help to reduce his annual countable income.  Therefore, the Board finds that the Veteran received proper notice regarding his claim prior to the unfavorable decision.  Moreover, a reasonable person could be expected to understand the evidence and information necessary to substantiate his claim by virtue of the information provided to him in the July 2012 statement of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

Furthermore, with respect to the duty to assist, as will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits effective from November 1, 2011.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has, to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR, to include through the Social Security Administration.  In this regard, the Veteran has not provided any medical expenses despite requests by VA to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively ... wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").  

Therefore, VA has satisfied its duties to notify and assist in the circumstances of this case and no prejudice to the Veteran results in the Board proceeding with a decision at this time.  

II.  Background

Entitlement to VA nonservice-connected pension benefits was established in a January 2004 rating action, effective from October 1, 2003, with compensation paid effective from November 1, 2003.

An inquiry to the Social Security Administration (SSA) database revealed that the Veteran received his fist SSA check of $1,112.00 in October 2011, and from December 2011 forward, received monthly SSA checks of $1,152.00 as a result of a cost of living adjustment (COLA).  

In April 2012, VA contacted the Veteran by telephone to confirm the above information, which he did confirm.  He was informed that this adjustment would terminate his VA pension benefits and create an overpayment.  It was documented that the Veteran understood this and asked that VA take action as soon as possible.  

In a letter dated April 10, 2012, the Veteran was notified that his pension award had been terminated effective November 1, 2011 based on a change in income.  Specifically, he was notified that his income for VA pension purposes was $13,344.00 effective from November 1, 2011, exceeding the maximum annual disability pension limit of $11,830.00 for a Veteran with no dependents, as set by law.  It was also explained that this change in income had created an overpayment which would be assessed in a separate letter.  

The Veteran was advised that he could reapply for pension if his circumstances changed.  He was also furnished a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, as well as a VA Form 21-8416, Medical Expense Report, for completion.  

In April 2012, VA issued to the Veteran a letter indicating that an overpayment in the amount of $5,069.00 had been created.

In his May 2012 notice of disagreement, the Veteran indicated that in fairness he should be allowed to keep his pension benefits as recognition for injuries sustained in the Navy.  

II.  Analysis

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income received from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

For 2011, the Veteran would be eligible for improved pension if his countable income is less than $11,830.00 for 2011.  Effective December 2011, the MAPR of improved pension for a single Veteran was raised to $12,256.  Effective December 2012, the MAPR of improved pension for a single Veteran was raised to $12,465.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; http://www.benefits.va.gov/pension/current_rates_Veteran_pen.asp). 

In this case, the RO has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension.  Evidence shows that the Veteran's income for VA pension purposes was $13,344.00 effective from November 1, 2011, exceeding the 2011 maximum annual disability pension limit of $11,830.00 for a Veteran with no dependents.  This amount also exceeds the 2012 and 2013 maximum annual disability pension limits of $12, 256, and $12,465, respectively, for a Veteran with no dependents.  Consequently, the Board finds that the Veteran's annual income, solely from SSA benefits, has clearly exceeded the income limit established by the MAPR for the annualization periods of 2011, 2012, and 2013.  Moreover, the Veteran has not provided any medical expenses.  Thus, the Veteran's countable income cannot be adjusted.  See Wood, supra.

The Veteran is, therefore, ineligible for continued payment of nonservice-connected pension due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension from November 1, 2011, forward.  

The Board acknowledges the Veteran's statements that this case is about compensation in recognition of disabilities sustained in service.  The Board points out that the Veteran has never been in receipt of VA disability compensation, which is different than VA pension.  In order to receive VA disability compensation, the Veteran must have a current disability that was incurred in or aggravated by his active duty service.  For VA nonservice-connected pension benefits, the disabilities are not required to have been caused by active duty service.  Payments of service connected compensation may be made while appellant is receiving Social Security.  That is not true of nonservice-connected pension benefits, which are income based.

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied.  However, the Veteran is advised that should his income decrease, or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for nonservice-connected pension benefits. 


ORDER

Since November 1, 2011, the Veteran's countable income has exceeded the maximum annual rate permissible for payment of nonservice-connected pension benefits; the appeal is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


